            Case 1:19-cv-01140-RP Document 45 Filed 09/08/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 LAMARCUS WELLS.                                §
                                                §
         Plaintiff                              §
                                                §
 v.                                                         Case No. 1-19-CV-1140-RP
                                                §
 CITY OF AUSTIN,                                §
                                                §
         Defendant                              §
                                                §

                                             ORDER

      Before the Court is Plaintiff’s Opposed Emergency Motion for Leave to Extend Time to

Respond to Defendant’s Motion for Summary Judgment, filed September 4, 2020 (Dkt. 43). On

September 8, 2020, the District Court referred the motion to the undersigned for resolution,

pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

                                  I.    General Background

      Plaintiff Lamarcus Wells has been employed as a police officer with the Austin Police

Department (“APD”) since May 2007. On February 5, 2017, Plaintiff was promoted to the position

of detective. On November 22, 2019, Plaintiff filed this employment discrimination lawsuit,

alleging that APD “has a pattern and practice of discriminating against African Americans,

including Mr. Wells, through its policies or customs.” Dkt. 1 ¶ 10. Specifically, Plaintiff contends

that APD “systematically denies African American employees transfers to highly desired,

objectively prestigious positions in certain units.” Id. On July 2, 2020, Plaintiff filed his Second




                                                    1
           Case 1:19-cv-01140-RP Document 45 Filed 09/08/20 Page 2 of 4




Amended Complaint against the City of Austin, alleging race discrimination under 42 U.S.C.

§ 1981.

    Although discovery has not been completed,1 on August 28, 2020, Defendant filed a Motion

for Summary Judgment pursuant to Federal Rule of Civil Procedure 56(a), arguing that Plaintiff’s

claims fail as a matter of law. Now, pursuant to Rule 56(d), Plaintiff seeks an extension of time to

respond to the summary judgment motion. Plaintiff seeks expedited consideration of this motion

because his response to the Motion for Summary Judgment is due Friday, September 11, 2020.

                                          II.    Analysis

    Under Federal Rule of Civil Procedure 56(d):

                If a nonmovant shows by affidavit or declaration that, for specified
                reasons, it cannot present facts essential to justify its opposition, the
                court may:

                (1) defer considering the motion or deny it;

                (2) allow time to obtain affidavits or declarations or to take
                discovery; or

                (3) issue any other appropriate order.2

Motions for additional discovery under Rule 56(d) “are broadly favored and should be liberally

granted because the rule is designed to safeguard non-moving parties from summary judgment

motions that they cannot adequately oppose.” Am. Family Life Assur. Co. of Columbus v. Biles,

714 F.3d 887, 894 (5th Cir. 2013). Parties requesting Rule 56(d) relief, however, “may not simply

rely on vague assertions that additional discovery will produce needed, but unspecified, facts.” Id.

Instead, they must “set forth a plausible basis for believing that specified facts, susceptible of



1
 The current Scheduling Order provides that the parties shall complete discovery by January 29, 2021, and
that “[a]ll dispositive motions shall be filed on or before March 2, 2021.” Dkt. 33 ¶¶ 7-8.
2
 Before 2010, this provision was under subdivision (f). See FED. R. CIV. P. 56(d) advisory committee’s
note to 2010 amendment.
                                                     2
          Case 1:19-cv-01140-RP Document 45 Filed 09/08/20 Page 3 of 4




collection within a reasonable time frame, probably exist and indicate how the emergent facts, if

adduced, will influence the outcome of the pending summary judgment motion.” Id.

   Plaintiff argues that Defendant’s summary judgment motion is premature because the parties

have failed to complete discovery, emphasizing that no depositions have been taken. Plaintiff

further contends that in order to respond to Defendant’s argument that Plaintiff cannot show that

Defendant’s denial of his transfer requests were racially motivated, he will need additional time to

seek discovery on:

       (1) the qualifications sought by Defendant;

       (2) the qualifications of the applicants selected over Plaintiff, including their
           experience, training, motivation, and any issues or complaints regarding their
           performance or behavior;

       (3) details regarding the evaluation and selection processes by the decisionmakers,
           and the involvement of officers higher in the chain of command;

       (4) the factors taken into account by the decisionmakers and how those factors were
           weighed when making their decisions;

       (5) the importance of the stabilization period and obtaining waivers and
           Defendant’s practices regarding those waivers;

       (6) Defendant’s pattern and practice of racial discrimination in making transfer
           decisions; and

       (7) statistical information from Defendant regarding racial disparities in transfers
           and promotions.

Plaintiff alleges that he “can only obtain this information through depositions of said applicants

and decisionmakers and production of additional documentation from Defendant.” Dkt. 43 at 5.

   The Court agrees with Plaintiff that Defendant’s Motion for Summary Judgment is premature,

given that the parties have not yet taken any depositions and the discovery deadline does not expire

under January 29, 2021. See Alabama Farm Bureau Mut. Cas. Co. v. Am. Fid. Life Ins. Co., 606

F.2d 602, 609 (5th Cir. 1979) (“Summary Judgment should not . . . ordinarily be granted until


                                                   3
           Case 1:19-cv-01140-RP Document 45 Filed 09/08/20 Page 4 of 4




discovery has been completed.”). In addition, Plaintiff has set forth sufficient allegations to support

his request for additional discovery under Rule 56(d) to respond to Defendant’s Motion for

Summary Judgment. See Xerox Corp. v. Genmoora Corp., 888 F.2d 345, 355 (5th Cir. 1989)

(finding that party seeking additional discovery met its burden under Rule 56(d) where it outlined

the areas of discovery needed to respond to summary judgment motion).

    Accordingly, Plaintiff’s Opposed Emergency Motion for Leave to Extend Time to Respond to

Defendant’s Motion for Summary Judgment (Dkt. 43) is GRANTED, and Plaintiff’s response is

due by January 29, 2021.3

    IT IS FURTHER ORDERED that the Clerk REMOVE this case from the Magistrate Court’s

docket and RETURN it to the docket of the Honorable Robert Pitman.

    SIGNED on September 8, 2020.



                                                        SUSAN HIGHTOWER
                                                        UNITED STATES MAGISTRATE JUDGE




3
 The Court notes that the District Court may decide to deny Defendant’s Motion for Summary Judgment
without prejudice as premature under Rule 56(d), which would moot this Court’s Order.
                                                    4
